Per Curiam.

The rule of practice as to cases made for argument does not apply to bills of exceptions, for the statute requires the judgment of this court on the bill of exceptions, before the cause can be carried to the court for the correction of errors. There is no need of an order to stay proceedings ; or it may be granted, of course. This may, perhaps, lead to abuse ; but if bills of exceptions are tendered on frivolous grounds, we shall be obliged to apply to them the rule of practice in the case of frivolous demurrers, by giving them a preference on the calendar, or take some other method to prevent delay or abuse.
Motion granted.